[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE DEFENDANTS' REQUEST TO REVISE AND PLAINTIFF'S OBJECTIONS THERETO
In Docket No. 091621, the plaintiff, Patricia A. Moody, coexecutor of the estate of Dorothy Frances Parketon Mackin, and individually, filed an amended complaint against the defendants, Lord Chamberlain, Inc., Chamberlain Healthcare, Inc, and Ryder's Healthcare Management, Inc. (collectively, "Chamberlain"). In Docket No. 091622, the plaintiff, Janet E. Drew, as coexecutor of the same estate, and individually, also filed a complaint against Chamberlain. The operative complaints in each file make identical allegations. On February 16, 2001, Chamberlain filed identical requests to revise in each file. The plaintiff in each case filed identical objections thereto on March 19, 2001. The following decision is applicable to the requests to revise and the objections in each file. Hereinafter, references to the plaintiff in each file will be in the singular.
The plaintiff's objection to Chamberlain's first request seeking revision of ¶ 68 of the first count of the complaint is sustained. The plaintiff's objection to Chamberlain's fourth request to revise is also sustained. The plaintiff's objection to Chamberlain's third requested revision seeking, in part, deletion of ¶¶ 72, 73 and 74 of the first count is overruled.1
It is so ordered.
  By the court, Gilardi, J.